7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under restriction requirements as explained below. Claims 1-11 are examined. 

            Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-11, drawn to power management of a substrate and IC, classified in G06F1/32
II. Claims 12-20, drawn to boot configuration, classified in G06F21/572.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 12 requires sequencing PMIC components based on configuration register values associated with the boot configuration if the configuration passes.  The subcombination has separate utility such as performing boot.configuration if the configuration is valid, which ensures the configuration is secured and valid. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Usman Mughal on 11/29/22 a provisional election was made with traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11113076. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence between claims of the pending application and claims of the patent: 
Claim 1 of the application
Claim 9 of patent 
A machine-readable storage media having machine-readable instructions stored thereon, that when executed, cause one or more machines, to perform a method comprising: placing a semiconductor interconnect substrate into a power-up mode, the semiconductor interconnect substrate being electrically coupled to one or more components mounted thereon; and applying a configuration command set to the one or more components in a normal operation mode subsequent to the power-up mode.
A method comprising: placing a semiconductor interconnect substrate into a power-up mode, the semiconductor interconnect substrate being electrically coupled to one or more components mounted thereon, and applying a configuration command set to the one or more components in a normal operation mode subsequent to the power-up mode, 


For claim 2 of the pending application, claim 1 of the patent provides the corresponding limitations. 
For claim 3 of the pending application, claim 4 of the patent provides the corresponding limitations. 
For claim 4 of the pending application, claim 5 of the patent provides the corresponding limitations. 
For claim 5 of the pending application, claim 6 of the patent provides the corresponding limitations. 
For claim 6 of the pending application, claim 3 of the patent provides the corresponding limitations. 
For claim 7 of the pending application, claim 16 of the patent provides the corresponding limitations. 
For claims 8 and 9 of the pending application, claim 1 of the patent provides the corresponding limitations. 
For claims 10 and 11 of the pending application, claim 1 of the patent provides the corresponding limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 are rejected under 35 U.S.C. 101 because directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 1-11 recite a machine-readable storage media having machine readable instructions stored thereon. According to specification, [0098]-[0099], the machine readable storage medium is not limited to non-transitory embodiment, as it can be any storage media. The broadest reasonable interpretation of claim drawn to machine- readable storage typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-
readable storage. Therefore, In light of specification, machine readable storage medium is not limited to non-transitory tangible media, and covers transitory embodiments. Applicant may amend the claims to recite -a non-transitory computer readable storage medium storing a plurality of instructions—to overcome rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akre (US Patent Application Publication 2017/0093300; cited in IDS). 

For claim 1, Akre teaches the following imitations: A machine-readable storage media having machine-readable instructions stored thereon, that when executed, cause one or more machines ([0037] mentioned that the computer based system and [0039]-[0040] mention that the devices are configured/manufactured or designed; thus there is a processor and CRM including instructions to realize the configuration appropriately), to perform a method comprising: (Fig 1) placing a semiconductor interconnect substrate (112 in Fig 1 in Fig 1; [0024) into a power up mode ([0024] and [0038]-[0041] receive power from power source) , the semiconductor interconnect substrate (112 in Fig 1; [0024)) electrically coupled to one or more components mounted thereon ((0032)-(0023)] motherboard 400 has plurality of components) and applying a configuration command set to the one or more component in a normal operation mode ([O032] motherboard provides routing  control signals and power) subsequent to a power-up mode (0077]; [0042] mentions that hard drive can receive control signals from motherboard; therefore, the motherboard provides signal during normal mode).

For claim 8, Akre teaches logic within substrate to control power functions of the components and a microcontroller ([0024]; [0031] power substrate provide power conversion/rectification to other components; the power substrate provide power
conversion/rectification, Communication to other components on motherboard).

For claim 9, Akre, [0024] mentions that power substrate includes power IC 116 (power
controller), other IC (controller and memory), and [0031] mention that 112 includes
rectification/inversion components (power kernel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-4, 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choa Eoan (US Patent 7902654), in view of Ramos (US Patent Application Publication 2007/0075734; cited in IDS). 

For claim 1, Choa Eoan et al teach the following limitations: A machine-readable storage media having machine-readable instructions stored thereon, that when executed, cause one or more machines, to perform a method (lines 48-65 of col 16) comprising: placing a semiconductor interconnect substrate (Substrate 104 in Fig 1) into a power-up mode (lines 29-45 of col 8 mentions the powering on of the substrate; 318 provides power to package and then the 308 in substrate is powered via the metallization), the semiconductor interconnect substrate being electrically coupled to one or more components mounted thereon (lines 1-5 of col 6 mentions that package 102 is on top of the substrate and package has devices; Fig 2 shows that 218 is part of package but out of substrate; lines 45-65 of col 6 mention that package and substrate communicates via power and signal route). 

About the limitations “applying a configuration command set to the one or more components in a normal operation mode subsequent to the power-up mode”, line 23, col 12 through line 27 of col 13 explains Fig 7 working principles - Fig 7 has on-chip components that are assembled on packages.  During wireless communication session, CODEC, processing unit 710, wireless controller 740 performs encoding/decoding; these operations include applying configuration command set and these components receive power from substrate via power routes as explained in lines 50-60 of col 1. However, Choa Eoan et al do explicitly mention about configuration command set. 

Ramos teaches applying a configuration command set to the one or more components in a normal operation mode ([0025]; 402 can accept updates of the configuration; 402/404 carry the configuration commands to the components; [0027] — 208 is configured) subsequent to a power-up mode ([0025]; 402 presents interface to accept configuration settings during boot up).
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Choa Eoan and Ramos to provide configuration command set to the one or more components on the chip substrate subsequent to power up mode. Various configuration and reconfiguration during runtime operation is desirable. Choa Eoan provides runtime configuration as explained in lines 1-15 of col 13. Therefore, the system is obviously be configurable during runtime via configuration command set. 
For claim 2, Ramos teaches applying a configuration command set to the one or more components in a normal operation mode ([0025]; 402 can accept updates of the configuration; 402/404 carry the configuration commands to the components; [0027] — 208 is configured) subsequent to a power-up mode ([0025]; 402 presents interface to accept configuration settings during boot up).
For claim 3, Ramos teaches wherein the configuration command set encompasses one or more commands to establish a plurality of interface states for the one or more components ([0027] mentions configurations of 416 and 418 based on schedule directed configuration capabilities; [0025]-power up events). Choa Eoan teaches plurality of interface states for the components (lines 53-58 of col 1 and lines 60-65 of col 6 mention that substrate provide power and signal routings to the components on chip; lines 35-55 of col 2 mention how clamp circuit and metallization of the packet is used for power routing; therefore plurality of interface states exists between substrate and the components)
For claim 4, Ramos teaches wherein the configuration command set encompasses a triggering event to apply the plurality of interface states substantially simultaneously ([0025] mentions power up events to apply the states substantially simultaneously; [0027] mention schedule directed configuration – schedule is the triggering events). Therefore, in the combined system of Choa Eoan and Ramos, the components on the chip can be configured based on schedule and the corresponding interface states can be applied via the substrate). 
For claim 6, Ramos teaches wherein the configuration command set is a second configuration command set and wherein the interface is also operable to carry a first configuration command set to the one or more components in the power-up mode (boot strap configuration is the first set for power up configuration; update is the second set of configurations; [0025]).
For claim 7, choa Eoan teaches the power disconnection between various domains (line 55, col 10 through line 35 of col 11). This provisions for power management with component power off or component disconnection from substrate (component power off during inactivity is a characteristic in the electronic chips). When domain of a substrate is powered off and a component mounted on that is powered off, the component is electrically disconnected. 

For claim 8, Fig 3 shows that PCU is the logic and processing unit B is the microcontroller unit. The PCU provides the power management as shown in Fig 4 and Fig 5. PCU uses package metallization as shown in Fig 3. The components mounted on substrate receives power via the substrate as explained in lines 50-60 of col 1 and lines 30-60 of col 9. 

For claim 10, Choa Eoan teach reseting of microcontroller ( lines 13-25 of col 11; each domain gets power on signal and there is a processor in each domain). 

9. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choa Eoan (US Patent 7902654), in view of Ramos et al (US Patent Application publication 2007/0075734), in view of Fernald et al (US Patent 7793005; cited in IDS).

For claim 5, Choa Eoan in view of Ramos et al, do not explicitly mention wherein the configuration command set encompasses a resistor disconnection command. The resistor disconnection command based configuration is known in the art (lines 35-42 of col 12 in Fernald; the pin strapping based configuration, which is the resistor disconnection command according to applicant specification [0094]). The system of Ramos is a reconfigurable system with FPGA, which often has pins and interfaces. The
reconfiguration can cause the resistor disconnection or component disconnection ([0022]
I/O pads have registers, tristate buffers). It would have been obvious for one ordinary skill
in the art before the effective filing date of the invention to have a resistor in the reconfigurable chip and the corresponding resistor disconnection command, since resistor is often necessary to build a chip and disconnection command of a resistor is needed for reconfiguration of a chip. This also includes components disconnection in FPGA when a component is not needed. 

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choa Eoan et al (US Patent 7902654) in view of Ramos et al (US Patent Application publication 2007/0075734), further in view of Kamei (US Patent Application Publication 2008/0279250) 

For claim 11, Choa Eoan or Ramos does not disclose substrate including crystal oscillator. However, that is known in art (Kamei; [0026]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include crystal oscillator in the substrate because of the temperature measurement as explained in Kamei [0026]. Temperature measurement provides the determination whether a component is overheated; such determination is helpful in prevention of circuitry malfunctioning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186